PER CURIAM.
This is a petition for issuance of a writ of habeas corpus seeking review of the trial court’s order increasing the petitioner’s pretrial custody status. We grant the petition for the writ and quash the order of the trial court.
The judge at first appearance released the petitioner into the custody of Pretrial Services. The judge assigned to trial subsequently increased the petitioner’s custody status to house arrest coupled with an electronic monitoring bracelet. We do not find any change in circumstances or additional evidence not made known to the first appearance judge to support the increase in petitioner’s custody status to house arrest. Keane v. Cochran, 614 So.2d 1186, 1187 (Fla. 4th DCA 1993); Kelsey v. McMillan, 560 So.2d 1343 (Fla. 1st DCA 1990); Sikes v. McMillan, 564 So.2d 1206 (Fla. 1st DCA 1990).